            Case 3:20-cv-05703-RAJ-JRC Document 31 Filed 12/22/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ROILAND FERNANDEZ-MEDINA,
                                                             CASE NO. 3:20-CV-05703-RAJ-JRC
11                             Plaintiff,
                                                             ORDER
12               v.

13      RYAN OLIVAREZ et al.,

14                             Defendants.

15

16          Plaintiff, proceeding pro se and in forma pauperis, initiated this civil rights Complaint

17   pursuant to 42 U.S.C. § 1983. See Dkt. 1. Currently pending before the Court are plaintiff’s

18   motion for appointment of counsel (Dkt. 26) and motion for extension (Dkt. 25). After

19   considering the relevant record, the Court denies plaintiff’s motion for appointment of counsel

20   (Dkt. 26) and grants plaintiff’s motion for extension (Dkt. 25).

21          I.        Motion for Appointment Counsel (Dkt. 26)

22          Plaintiff filed a second motion to appoint counsel stating that he is unable to afford

23   counsel, the issues are complex, he has limited law library access, he has limited knowledge of

24


     ORDER - 1
            Case 3:20-cv-05703-RAJ-JRC Document 31 Filed 12/22/20 Page 2 of 4




 1   the law, and he has not been able to retain private counsel. Dkt. 26 at 1-2. Defendants filed a

 2   response opposing the appointment of counsel. Dkt. 30.

 3           There is no constitutional right to appointed counsel in a § 1983 civil action, and whether

 4   to appoint counsel is within this Court’s discretion. Storseth v. Spellman, 654 F.2d 1349, 1353

 5   (9th Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir.

 6   1995). Appointment of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1) requires

 7   “exceptional circumstances.” See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing

 8   former 28 U.S.C. § 1915(d) (1996)), overruled on other grounds, 154 F.3d 952 (1998). To

 9   decide whether exceptional circumstances exist, the Court must evaluate “both ‘the likelihood of

10   success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of

11   the complexity of the legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

12   Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). “Neither of these

13   factors is dispositive and both must be viewed together[.]” Id.

14           Here, plaintiff has not shown that he is likely to succeed on the merits of his case or

15   shown an inability to articulate his claims in a fashion that is understandable to the Court. His

16   pleadings before the Court demonstrate that he is able to understand the legal standards

17   applicable to his § 1983 claims and communicate the factual basis for those claims. See Dkt. 4, 5,

18   6, 7, 26, 27, 28. In addition, this is not a complex case nor do plaintiff’s § 1983 claims entitle

19   him to representation. See Storseth, 654 F.2d at 1353. “Most actions require development of

20   further facts during litigation and a pro se litigant will seldom be in a position to investigate

21   easily the facts necessary to support the case. If all that was required to establish successfully the

22   complexity of the relevant issues was a demonstration of the need for development of further

23   facts, practically all cases would involve complex legal issues.” Wilborn, 789 F.2d at 1331.

24


     ORDER - 2
            Case 3:20-cv-05703-RAJ-JRC Document 31 Filed 12/22/20 Page 3 of 4




 1          Thus, Court finds that plaintiff has not shown the exceptional circumstances required for

 2   the appointment of counsel. Plaintiff’s motion to appoint counsel (Dkt. 26) is therefore denied

 3   without prejudice.

 4          II.     Motion for Extension (Dkt. 25)

 5          Plaintiff moves for an extension to respond to defendants’ motion to dismiss. Dkt. 25.

 6   Plaintiff does not explain why he needs an extension. See Dkt. 25. Defendants filed a response,

 7   opposing the extension. Dkt. 29.

 8          While plaintiff, proceeding pro se, is not excused from following court rules, pro se

 9   litigants are entitled to liberal construction of their pleadings and filings and appropriate

10   extensions of time. See Castro v. United States, 540 U.S. 375, 382-83 (2003) (Courts may

11   construct pro se filings in a way that “create[s] a better correspondence between the substance of

12   a pro se motion's claim and its underlying legal basis.”). The Court acknowledges lack of

13   explanation in the motion for extension but a review of the relevant record, including plaintiff’s

14   motion for appointment of counsel, reflects that plaintiff has limited law library access and he

15   has been unable to retain private counsel. See Dkt. 26, 27, 28.

16          Therefore, plaintiff’s motion for extension is granted as follows: Plaintiff shall have up to

17   and including February 5, 2021, to respond to defendants’ motion to dismiss. Defendants

18   optional reply will be due on or before February 12, 2021.

19

20

21

22

23

24


     ORDER - 3
           Case 3:20-cv-05703-RAJ-JRC Document 31 Filed 12/22/20 Page 4 of 4




 1          The Clerk’s Office is directed to re-note defendants’ motion to dismiss (Dkt. 21) for

 2   consideration on February 12, 2021.

 3

 4          Dated this 22nd day of December, 2020.

 5

 6

 7                                                       A
                                                         J. Richard Creatura
 8
                                                         United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
